DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
             Claims 17-38 are under consideration in this application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-21, 23-27, 29, 31, 34, 35 and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 19-21, 23-27, 29, 31, 34, 35 and 37, the phrases "preferably”, “in particular”, “more particularly”, “even more particularly" and “specifically” renders the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
            The claims measure the invention. United Carbon Co. v, Binney & Smith., 55 USPQ 381 at 384, col. 1, end of 1st paragraph, Supreme Court of the United States (1942).
          The U.S. Court of Claims held to this standard in Lockheed Aircraft Corp. v. United States, 193 USPQ 449, “Claims measure invention and resolution of invention must be based on what is claimed”.

Allowable Subject Matter
        The prior art does not make obvious or disclose the claimed process.  The closest prior art reference, WO 2015/091045, discloses the claimed step (a) of claim 17 and steps (i)-(iv) in claim 18 of the instant process. Note pages 17 and 21-23 therein.  However, the prior art does not disclose step (b) of claim 17 and step (v) of claim 18. The reference does not recite addition of a aprotic solvent and in the amount of 1 to 25% by weight as required in step (v) of claim 18 herein. 
          Claims 17, 18, 22, 28, 30, 32, 33, 36 and 38 are allowed
           Claims 19-21, 23-27, 29, 31, 34, 35 and 37 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L MORRIS whose telephone number is (571)272-0688.  The examiner can normally be reached on M-F 8:00-4:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaoja Anna Jiang can be reached on 20627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PATRICIA L MORRIS/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        

plm
May 25, 2021